Citation Nr: 1741880	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to November 10, 2014, and in excess of 50 percent thereafter.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1966 to August 1969.  His awards and medals include the Purple Heart, Combat Infantryman Badge, and a Bronze Star with "V' device.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied a rating in excess of 30 percent for the Veteran's service-connected PTSD and denied service connection for a low back disability and cervical spine disability.

While on appeal, in a January 2016 rating decision, the RO granted an increase in the evaluation of PTSD to 50 percent, effective November 10, 2014.  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In May 2017, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  At the videoconference hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2016).  He also sought, and was granted, a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2016).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

As a final initial matter, the record reflects that the Veteran has reported he last worked in 2005 and that he lost many of his jobs due to anger issues.  See, e.g., January 2016 PTSD VA examination report.  The Board thus finds that entitlement to a TDIU has been raised by the evidence of record and has re-characterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to a TDIU and entitlement to service connection for a lower back and neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the appeal period prior to November 10, 2014 and thereafter, the Veteran's PTSD has been manifested by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas have not been shown.  


CONCLUSIONS OF LAW

1.  For the appeal period prior to November 10, 2014, the criteria for a rating of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2016).  

2.  For the appeal period from November 10, 2014, the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.  

During the Veteran's January 2016 VA examination, he indicated he was receiving disability benefits from the Social Security Administration (SSA) for a work-related injury to his shoulder and arm that occurred in 2005.  The Board has determined that the Veteran's SSA records would not aid in substantiating his claim for an increased rating for his PTSD, as he did not claim he was receiving benefits for his PTSD.  Additionally, any records generated in conjunction with the Veteran's claim for SSA disability benefits would predate the period of consideration herein (as the Veteran's claim for an increased rating was not received until October 2009).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that relevant records were those that related to the injury for which benefits were sought and had a reasonable possibility of helping to substantiate the claim).  

The Veteran was afforded VA examinations for his PTSD in January 2010, February 2012, and January 2016.  In his June 2010 notice of disagreement (NOD), the Veteran argued that his January 2010 VA examination was inadequate because the examiner only asked him questions and "put a check mark on a form he had on a clip board.".  However, the Board finds the January 2010 VA examination report to be thorough and fully descriptive, and consistent with the examinations later performed in February 2012 and January 2016, the adequacy of which the Veteran has not disputed.   For all VA examinations obtained, opinions were provided as to the current severity of the Veteran's PTSD, including occupational and social impairments.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations regarding the claim for an increased rating for PTSD.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Factual Background, Legal Criteria, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently rated at 30 percent prior to November 10, 2014, and at 50 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411, for his PTSD.  Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.
In addition to these criteria, the Board must consider any reported Global Assessment of Functioning (GAF) scores, which reflect psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores do not, however, necessarily mandate a 100 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board also acknowledges that VA noted that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  However, as the versions of the applicable regulations effective prior to August 4, 2014, rely on the 4th, and not the 5th, edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), the Board will still consider the GAF scores of record as probative.  

GAF scores of 71-80 indicate transient and expectable reactions to psychosocial s stress if the symptoms are present (e.g., difficulty concentrating after family argument); no more than social slight impairment in social, occupation, or school functioning.  61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Here, the Veteran is currently seeking a rating in excess of 30 percent prior to November 10, 2014, and in excess of 50 percent thereafter for his service-connected PTSD.  

During the Veteran's May 2017 videoconference hearing, he and his representative argued that he was entitled to a higher rating for his PTSD, effective from 2007, the date of his original award of service connection.  However, the Veteran did not appeal the October 2007 rating decision that granted service connection for PTSD with an evaluation of 30 percent, effective May 16, 2007.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Instead, the Veteran's current claim is one for an increased rating.  The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. §§ 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his PTSD was received on or around October 15, 2009.  A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in the Veteran's disability occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's October 2009 claim for increase.

The Veteran was afforded a VA examination in January 2010 for his PTSD.  The Veteran was given an Axis I diagnosis of PTSD and an Axis II diagnosis of paranoid and schizoid features.  He was assigned a GAF score of 68, and it was noted he had chronic PTSD symptoms.  The Veteran's symptoms included mild to moderate reduced short-term memory, depressed mood, anxiety, and some sleep impairment.  The Veteran was prone to agitation, irritability, and feeling on edge.  The Veteran experienced or witnessed events that involved actual threatened death or serious injury or a threat to the physical integrity of oneself or others.  He felt intense fear, helplessness, or horror.  He had recurrent and intrusive distressing recollection of the event, including images, thoughts, or perceptions.  The Veteran did not have suicidal or homicidal thoughts.  He also did not have obsessive or ritualistic behavior that interfered with his routine activities.  The Veteran did not have any delusions, but he did have hallucinations in which he thought he saw people.  This occurred less than once a month and when he was agitated or upset.  His social relations and marriage were stable.  The Veteran reported that his children "don't ever come around."  The Veteran visited others at church and spent time on the computer.  He also helped to take care of his parents.  The Veteran asserted that his mental behavior affected his employability.  He told the examiner that he had done things in anger that caused him to lose his jobs.  In 2005, the Veteran injured his right shoulder at work.  This was his primary reason for inability to work.  The VA examiner concluded that the Veteran's PTSD was transient or mild, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  His PTSD symptoms required continuous medication and were severe enough to interfere with occupation and social functioning.  

The Veteran stated in his June 2010 NOD that he had to constantly take medication for his PTSD.  He still had nightmares of someone trying to escape and someone trying to kill him.  The Veteran had a hard time remembering the present and forgetting the past.  Although the Veteran was married to his second wife for a long time, he still fought with her.  The Veteran's wife learned to tolerate the Veteran yelling at night. 

In the Veteran's December 2012 VA Form 9, substantive appeal, he stated he was frequently angry and drove people away.  He stated he had lost many jobs due to his anger and that his condition was more serious than VA gave him credit for.  

In February 2012, the Veteran was afforded a VA examination for his PTSD.  The Veteran was diagnosed with PTSD and assigned a GAF score of 75.  The VA examiner stated that this rating reflected the fact that although the Veteran experienced symptoms that were subjectively distressing for him, he was managing his symptoms in a way that limited the impact on social and occupational functioning.  The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that the Veteran had been married twice, and to his second wife for 21 years.  They had a good relationship, but the Veteran had difficulties managing his anger and irritability.  He ended his first marriage because of his problems.  He had four children with his first wife and two step-children by his second wife.  He had a distant relationship with his children.  He reported that he talked to or got together with friends about once a month.  He always went to church once a week.  He denied engaging in any formal social activities.  The Veteran reported feeling down or sad every day to some extent, but this was not his predominant mood.  He denied having any significant problems with memory, attention, or concentration.  His level of interest in things was moderate most days.  He took medicine to help him sleep.  The Veteran stated that he got 6 to 7 hours of sleep per night on average and felt rested upon awakening.  He denied suicidal or homicidal ideation.  He denied hallucinations and panic attacks.  He was independent with activities of daily living.  He had no major problems with hygiene or self-care.  The Veteran's symptoms included chronic sleep impairment, depressed mood, and anxiety.  The Veteran last worked in 2005 and reported he stopped working due to a physical injury.  He denied any significant difficulties in relationships with co-workers or supervisors.  He was fired from five to six jobs in the past due to difficulty getting along with people.  

VA treatment records show that in October 2013, the Veteran was assigned a GAF score of 50 for his PTSD.  The Veteran had nightmares, anxiety, was irritable, and avoided large crowds.  His interest in activities was low and his memory was fair.  He had a good appetite and his sleep was fair.  The Veteran denied suicidal and homicidal ideation.  On mental status examination, the Veteran was appropriately groomed and dressed.  His thought process was normal.  His affect was anxious, sad, and tearful.  The treating psychiatrist stated that the Veteran's PTSD had slightly improved, but he still had significant symptoms with sadness and guilt.  The Veteran's nightmares were reduced, but he still had intrusive thoughts.   On November 10, 2014, the Veteran was seen for follow-up regarding his PTSD.  He reported having pent up anger issues and hearing voices when he was halfway asleep.  The treating psychiatrist noted the Veteran had mild intrusive recollections, anxiety, flashbacks, irritability/aggressive behavior, and negative beliefs and expectations about himself, others, and the world.  He had moderate flashbacks, low interest and social activity, and fair concentration and memory.  The Veteran also slept poorly, waking up a lot.  He denied any suicidal ideation.  On mental status examination, the Veteran appeared his stated age with normal personal hygiene.  He was also cooperative, attentive, had a pleasant attitude, and made good eye contact.  His psychomotor state was normal, as were his speech, mood, and thought process.  He had an anxious affect and endorsed hallucinations, but there were no gross deficits noted with his cognitive function.  The treating psychologist concluded that the Veteran still had significant symptoms associated with his PTSD.

In August 2015, the Veteran submitted a letter from a VA clinical social worker dated December 2014.  The VA clinical worker stated that the Veteran had significant symptoms to include daily distressing recollections, nightmares, psychological distress at triggers, and some panic attacks.  The Veteran had severe avoidance symptoms to include using alcohol to avoid feelings and thoughts about traumas and avoiding activities that reminded him of traumas.  The Veteran was detached and emotionally distant from others.  He also had a loss of interest in activities.  He had a severe increase in arousal symptoms that included severe insomnia, irritability, frequent anger outburst, poor concentration, severe hypervigilance, and an exaggerated startle response.  

The Veteran was afforded a VA examination for his PTSD in January 2016.  The VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran lived with his second wife of 25 years.  Veteran reported that his marriage was "pretty good."  The Veteran reported that he was not very close to his biological children or grandchildren as his divorce from his first wife caused problems in his relationships with his children.  However, the Veteran was close to his wife's children and grandchildren.  The Veteran had once close friend, but generally did not get close to people because he was afraid something would happen to them if he did.  The Veteran was close to his father who had passed away 1.5 years ago.  He was extremely suspicious of other people and was always worried something was going to happen in the country.  The Veteran felt that he did not trust anybody other than his wife.  The Veteran was involved in individual and group therapy as well.  The Veteran continued to have nightmares several times a week and often had dreams about people that he "sent to their death."  He frequently would get up during the night to check the perimeter of his house to make sure that there was no one in the neighborhood that should not be there.  Some nights, he slept very well.  

On mental status examination, the Veteran presented to his appointment on time appropriately dressed for the weather and situation.  He was cooperative and pleasant.  He reported that his mood was "pretty good," but he had a short temper and felt anxious often.  His appetite was normal.  He denied significant problems with memory, sustained attention, and concentration.  He denied suicidal or homicidal ideation.  He denied having hallucinations and there was no evidence of delusions.  The Veteran was independent with activities of daily living.  He had no major problems with hygiene or self-care.  

The Veteran reported that he last worked an over-the-road truck driver until 2005 when he fell off a trailer and broke his shoulder and arm in several places.  He underwent three surgeries and was eventually put on SSA disability benefits in 2007 as a result of his injuries.  Prior to working as a truck driver, Veteran reported that he had a variety of different jobs and was fired from many of them due to arguments he would have with his supervisors or him just leaving when he became angry and upset.  The VA examiner stated that the Veteran's PTSD appeared to have had a moderate impact on social and occupational functioning.  He had not worked since 2005 due to a work-related injury.  However, he did exhibit mental health symptoms that interfered with interpersonal relatedness and would affect his ability to work cooperatively and effectively with others.  

At the May 2017 videoconference hearing, the Veteran testified that his current PSTD symptoms consisted primarily of anger and nightmares, for which he required medication to help manage his symptoms.  He also noted that he was not social, with his spouse testifying that the Veteran suffered from trust issues.  Also at the hearing, the Veteran submitted a February 2017 statement from his clinical social worker.  She indicated the Veteran suffered from severe PTSD symptoms, including daily distressing recollections, nightmares, psychological distress at triggers, and some panic attacks.  He had severe avoidance symptoms, including using alcohol to avoid feelings and thoughts about traumas.  He also avoided activities that reminded him of traumas.  He had negative alterations of cognition and mood to include some strong negative beliefs as a result of his traumas.  The Veteran had significant shame and guilt about actions and decisions he made as an infantryman officer.  He had a persistent negative mood and difficulty experiencing positive emotions.  He was very detached and emotionally distant from others.  He had severe increased arousal symptoms, including severe insomnia, irritability, frequent anger outbursts, poor concentration, severe hypervigilance, and an exaggerated startle response.  The clinical social worker stated the Veteran's PTSD significantly and severely affected his ability to function occupationally (working in a vocation that was way below his potential).  She noted he had difficulty establishing and maintaining healthy relationships, pointing out that he had a supportive wife, which was why he maintained this relationship.  Otherwise, he had poor relationships with other family members and his adult children.  He also had significant difficulty engaging in relationships with other Veteran group members.  The clinical social worker concluded by stating that despite undergoing PTSD treatment, the Veteran continued to experience severe PTSD symptoms.  

For the period prior to November 10, 2014, a rating of 50 percent is warranted for the Veteran's service-connected PTSD.  The evidence of record shows that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had chronic PTSD symptoms, which included mild to moderate reduced short-term memory, depressed mood, anxiety, and sleep impairment.  The Veteran was also prone to agitation, irritability, and feeling on edge.  The Veteran's anger and irritability contributed to some instances of marital discord with his second wife.  The Veteran was also not close with his children.  VA treatment records showed that the Veteran continuously took medication to help with his PTSD.  In his June 2010 NOD, the Veteran stated that he still had nightmares.  During his January 2010 VA examination, the Veteran stated he had hallucinations in which he thought he saw people.  Although the Veteran's PTSD decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, the Veteran's PTSD was severe enough to interfere with social and occupational functioning.  In October 2013, VA treatment records revealed that the Veteran had nightmares, anxiety, and avoided large crowds.  Although the Veteran's PTSD had slightly improved, he had significant symptoms with sadness and guilt.  The Veteran was assigned a GAF score of 50.  Additionally, VA treatment records revealed that the Veteran continuously attended group and individual therapy sessions for his PTSD.  Based on the foregoing, the Veteran's evaluation for PTSD should be increased to 50 percent.  

For the appeal period prior to November 10, 2014 and thereafter, a rating in excess of 50 percent is not warranted.  The evidence of record does not support symptoms of occupational and social impairment with deficiencies in most areas.  Throughout the entire appeal period the Veteran has maintained appropriate appearance and hygiene.  Furthermore, although it was reported by a VA clinical social worker in December 2014 that the Veteran had a severe increase in arousal symptoms that included severe insomnia, irritability, frequent anger outburst, and exaggerated startle response, it did not affect the Veteran's ability to function daily.  It was reported on the Veteran's January 2016 VA examination, that he was independent with activities of daily living.  Although the Veteran had a distant relationship with his children, he was close to his wife's children and grandchildren.  The Veteran had one close friend, but generally did not get too close to people.  He also had social interactions with friends and attended church.  The Veteran denied having suicidal or homicidal thoughts, and it was not noted that the Veteran had impaired thinking or judgment.  In a more recent statement from the Veteran's clinical social worker, dated in February 2017, she indicated the Veteran suffered from severe PTSD symptoms that severely affected his ability to function occupationally and caused him to have difficulty establishing and maintaining healthy relationships.  Such an assessment of the Veteran's disability picture falls squarely within the 50 percent rating currently assigned for his PTSD, as a 50 percent rating is assigned where an individual's psychiatric disability is manifested symptoms that make it difficult to establish and maintain effective work and social relationships.  A higher 70 percent rating is warranted only when an inability to establish and maintain effective relationships is shown, and this is not established by the record.  

Similarly, the Veteran's GAF scores for this period of time have ranged from 50 to 75.  Such scores are indicative of moderate to serious symptoms, and are contemplated by the 50 percent initial rating currently assigned.  These scores do not mandate the assignment of the next higher 70 percent evaluation, as the overall evidence (as discussed above) reflects that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PTSD symptoms have been consistent with the 50 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's PTSD symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 50 percent rating that is now assigned for the entire period here on appeal is appropriate. 

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 50 percent rating, the criteria for a higher 70 percent rating have not been shown.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

For the appeal period prior to November 10, 2014, a rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the appeal period from November 10, 2014, a rating in excess of 50 percent for PTSD is denied.  


REMAND

A remand is warranted for further development of the Veteran's claims for service connection for a low back disability and cervical spine disability.  Specifically, the Veteran asserts he injured his neck and back during service while parachute jumping.  Notably, the Veteran's history of being a parachutist is consistent with the medals and awards he received in service.  Also, during the Veteran's May 2017 videoconference hearing, the Veteran asserted that he had hernia surgery in service related to lifting heavy objects and felt that the lifting of heavy objects in service also had something to do with his current low back disability.  

In February 2012, the Veteran was afforded a VA examination for his neck and low back.  The Veteran was diagnosed with degenerative disc disease in his neck and low back.  The VA examiner opined that the Veteran's low back and cervical spine disabilities were less likely as not, incurred in or caused by jumping out of airplanes or helicopters while serving combat missions in Vietnam by evidence of record.  However, the Board finds this VA examination to be inadequate.  First, the VA examiner did not provide a sufficient rationale for his conclusion that the Veteran's low back and cervical spine disabilities were not related to his service.  The examiner merely stated that the Veteran became disabled in 2005 and was a truck driver; however, this did not explain how the Veteran's neck and back conditions were not related to his parachute jumping during service.  Second, the VA examination does not address the Veteran's later claim that his back condition was related to his inguinal hernia or his lifting heavy objects during service.  Therefore, a remand is warranted to provide the Veteran with new VA examinations for his low back and cervical spine to address these issues.  

Additionally, the Veteran has reported that he is in receipt of SSA disability benefits from a 2005 injury where he fell off a trailer and broke his shoulder and arm in several places.  See January 2016 PTSD VA examination.  As treatment records associated with this claim may have bearing on the Veteran's current claims for service connection, the Veteran's SSA disability records must be requested on remand and reviewed in connection with his current claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

Finally, as noted above in the Introduction, the issue of entitlement to a TDIU has been raised and is part of the Veteran's appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this issue has not been addressed by the AOJ in the first instance.  On remand, the Veteran should be provided appropriate notice of what is required to substantiate a claim for TDIU, and invited to submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits.  If such records are unavailable, the reason for their unavailability must be explained for the record and the Veteran and his representative notified in accordance with 38 C.F.R. § 3.159(e) (2016).  

2.  Complete any appropriate notice and assistance for the claim for TDIU.  Request that the Veteran complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed cervical spine and low back disabilities.  All necessary tests should be performed.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A).  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disability and/or low back disability is directly related to his in-service activities.  The VA examiner should consider the Veteran's assertions that he injured his neck and back due to parachute jumping and from hernia surgery, which was from lifting heavy objects while in service.  

(B)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disability and/or low back disability is caused by his service-connected left inguinal hernioplasty post-operative residual scar.

(C)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disability and/or low back disability is aggravated (i.e., worsened beyond normal progression) by his service-connected left inguinal hernioplasty post-operative residual scar.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim, to include the issue of entitlement to TDIU.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


